DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to amendment filed on February 22, 2021. Claims 8 and 16 have been amended. Claims 6, 10-12 and 17 have been previously canceled. No new claims have been added. Claims 1-5, 7-9, 13-16 and 18-20 remain pending in the Application.

The previous claims 8, 9, 13 and 14 rejection under 35 U.S.C. 101 has been withdrawn due to claims amendment.
Claim rejection under-35 U.S.C. §103 
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Clayman (US. Pub. No. 2016/0196735 A1, hereinafter Clayman) in view of Heinzel et al. (US. Pat. No. 8,024,367 B2, hereinafter Heinzel).

Regarding claim 1.
        Clayman teaches a method for persistent alert notes (Clayman, Fig. 1, [Abstract],  ¶ [0021] and [0040], a method of using “health monitoring server 60 may log the alert and/or trigger a response based on the received communication, such as transmitting that alert to a response service provider 70 or directly contacting a responder 72” and “updated messages that communicate, for example, news, alerts or the like may also be provided” (these teach how to provide and respond to the method of insistent/persistent alert information)), comprising: receiving an alert message via a log management server (Clayman, Fig. 7, ¶ [0071], “referring to FIG. 7, an exemplary flow chart showing the response of a health monitoring server 60 (log management server) to information from a hub 40 and/or peripheral device 20a-n is shown. The server 60 may receive alert” (this teaches how the health monitoring server (log management server) receives an alert messages)), wherein the alert message indicates a current alert instance to be resolved, particular to a class of alerts (Clayman, Figs. 1, 7 these indicate that how monitoring server 60 (log management server) to manage the call-tree to assist in communicating with the proper authorities in a timely way…At present, we are already able to monitor and statistically analyze "time-to-acknowledge" each alert and "time-to-resolve" each alert” and “referring to FIG. 7, if the ticket is resolved (step 712), the resolution may be logged (step 714). If not, the system may take escalation step 716, such as contacting additional responders, requesting information from the assigned responder and the like, until the alert is resolved” (these teach how a particular class of alert can be resolved by the proper respondent upon receiving the alert message in a timely manner). Note that time indicates current, recent and/or past alert instances);
             a plurality of notes stored in association with the class of alerts via the log management server (Clayman, ¶ [0080], “periodic and/or on-demand analysis of the information stored on the database 50 by the server 60 (log management server)…, assessing response times for alerts, assessment of alert outcomes and the like. The server 60 may also generate reports and/or transmit information or other reminders such as, security warnings, class reminders (a plurality of notes) and the like at step 730” (this teaches how to store security warnings, class reminders/a plurality of notes which are related to the alert by the health monitoring server 60/log management server)), wherein the plurality of notes includes resolution information corresponding to a previous resolved alert instance particular to the class of alerts (Clayman, ¶ [0080], [0078] and [0021], “assessing response times for alerts, assessment of alert outcomes and the like. The server 60 (log management server) may also generate reports and/or transmit information or other reminders such as, security warnings, class reminders and the like at step 730”) and “FIG. 7, if the ticket is resolved (step 712), the resolution may be logged (step 714)” and so that the instances of “the alert and/or trigger a response (class of alert) based on the received communication, such as transmitting that alert to a response service provider 70 or directly contacting a responder 72” (these teach how to warnings, class reminders/a plurality of notes which includes a and wherein the resolution information includes information relevant to a resolution of the previous resolved alert instance (Clayman, ¶ [0080] and [0078], “assessing response times for alerts, assessment of alert outcomes and the like. The server 60 may also generate reports and/or transmit information or other reminders such as, security warnings, class reminders and the like at step 730”) and further “returning to FIG. 7, if the ticket is resolved (step 712), the resolution may be logged (step 714). If not, the system may take escalation step 716, such as contacting additional responders, requesting information from the assigned responder and the like, until the alert is resolved. Other steps may also be taken. Escalation steps may be defined according to an escalation policy.” (These teach how the resolution information includes the resolved alert by providing a ticket to indicate that the resolution information is relevant to previously resolved alert instances or the report indicate that the alert further requires different responder to resolve the alert by escalating to other responder/relevant to a resolution of the previous resolved alert instances)). Clayman as a whole teaches the alert system and but does not use the term “retrieving” and thus, Clayman does not explicitly teach retrieving, in response to receiving the alert message, and providing the plurality of retrieved notes, in a list of retrieved notes, via a user interface of the log management server, wherein the list is sorted by a respective quantity of views.
          However, Heinzel teaches retrieving, in response to receiving the alert message (Heinzel, [Col. 4, lines 40-42] and [Col. 4, lines 61-64], “the alert engine according to the invention can be used for alert management. External services can use the alert engine to store and retrieve alerts” and an “external systems that handle alerts may have to retrieve or delete the alerts that have already been created by their application”), and providing the plurality of retrieved notes, in a list of retrieved notes, via a user interface of the log management server (Heinzel, [Col. 5, lines 33-45] and [Col. 9, lines 23-26], “the alert engine offers generic interfaces to manipulate and retrieve alerts of any alert type…,” and “supply chain alerts" interface to retrieve alert information (notes) from the alert engine (log management server). This interface may import a selection of alerts to be retrieved”), wherein the list is sorted by a respective quantity of views (Heinzel, [Col. 6, lines 12-14] and [Col. 5, lines 60-67], “the alert Engine offers the possibility to store a history of alert objects for retrospective analysis. The alert type may determine whether alerts are to be stored in the history” and “another interface may be the alert overview, which offers a two-dimensional aggregated view on the number (quantity of views) of alert by characteristics. This view may display the number of alerts as a key figure in a grid spanned by the alert's parameters as characteristics…” (These teach that how the retrieved alert note in a sorted history can be determined the number/quantity of views)).
       Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an alert engine which offers the possibility to store a history of alert objects for retrospective analysis and to manipulate and retrieve alerts of any alert type ([Col. 6, lines 12-14] and [Col. 5, lines 60-67]) of Heinzel into the server 60 (log management server) which generates reports of reminders such as, security warnings, class reminders (a plurality of notes) and transmit these information to users ([0080]) of Clayman. One would have been motivated to do so in order to properly to provide the collection of alerts from the industrial applications, generation of alert notification message based on the aggregated view number of alerts and retrieved history of alerts presented to the users, so that the messages can be collected, generated and sent to desired recipients at desired time in flexible and an efficient manner. 
Regarding claim 2. 
          Clayman in view of Heinzel teaches wherein the method includes retrieving a different note comprising a last note occurring before the previous alert instance was resolved (Clayman, teaches in ¶ [0080] and [0078], “assessing response times for alerts, assessment of alert outcomes and the like. The server 60 (log management server) may also generate reports and/or transmit information or other resolved (step 712), the resolution may be logged (step 714)” (these teach how to warnings, class reminders/a plurality of notes include a resolution information by indicating on the ticket that the alert instances have been resolved) and also Heinzel further teaches in [Col. 5, lines 33-45] and [Col. 9, lines 23-26], “the alert engine offers generic interfaces to manipulate and retrieve alerts of any alert type…,” and “supply chain management services may use the "query alerts" interface to retrieve alert information (notes) from the alert engine (log management server). This interface may import a selection of alerts to be retrieved”).
       Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an alert engine which offers the possibility to store a history of alert objects for retrospective analysis and to manipulate and retrieve alerts of any alert type ([Col. 6, lines 12-14] and [Col. 5, lines 60-67]) of Heinzel into Clayman invention. One would have been motivated to do so in order to properly to provide the collection of alerts from the industrial applications, generation of alert notification message and sending of the message to recipients, are controlled according to an alert notification profile having information relating to group of recipients, transmission time schedule, transmission channel so that the messages can be collected, generated and sent to desired recipients at desired time in flexible and an efficient manner. 
Regarding claim 3.
     Clayman in view of Heinzel teaches wherein retrieving the plurality of notes comprises retrieving the plurality of notes, which are stored in association with the class of alerts from a storage storing the plurality of notes, each stored in association with a respective class of alerts (Clayman teaches in ¶ [0021]-[0022], “the alert and/or trigger a response (class of alert) based on the received communication, such as transmitting that alert to a response service provider 70 or directly contacting a responder 72” and “the consent monitoring server 60 may store information in databases 45 and 50, respectively” and alert engine offers generic interfaces to manipulate and retrieve alerts of any alert type…,” and “supply chain management services may use the "query alerts" interface to retrieve alert information (notes) from the alert engine (log management server). This interface may import a selection of alerts to be retrieved”).
         Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an alert engine which offers the possibility to store a history of alert objects for retrospective analysis and to manipulate and retrieve alerts of any alert type ([Col. 6, lines 12-14] and [Col. 5, lines 60-67]) of Heinzel into Clayman invention. One would have been motivated to do so in order to properly to provide the collection of alerts from the industrial applications, generation of alert notification message and sending of the message to recipients, are controlled according to an alert notification profile having information relating to group of recipients, transmission time schedule, transmission channel so that the messages can be collected, generated and sent to desired recipients at desired time in flexible and an efficient manner. 
Regarding claim 4. 
     Clayman teaches wherein the method includes storing the plurality of notes, each in association with a respective class of alerts, in a storage functionality in communication with the log management server (Clayman, ¶ [0080], “periodic and/or on-demand analysis of the information stored on the database 50 by the server 60 (log management server)…, assessing response times for alerts, assessment of alert outcomes and the like… other reminders such as, security warnings, class reminders (a plurality of notes) and the like at step 730” (this teaches how to store security warnings, class reminders/a plurality of notes which are related to the alert by the health monitoring server 60/log management server)).
Regarding claim 5. 
wherein the method includes receiving a new note corresponding to the current alert instance and storing the new note in association with the particular class of alerts in the storage functionality (Heinzel, [Col. 5, lines 2-5] and [Col. 3, lines 43-45],“the easiest way to set the correct alerts is to delete all alerts belonging to a function first, and then to create new alerts depending on the current situation” and the “alert types (alert class) can be associated with a particular application. Each alert type (class) represents a different structure to store alert information details”
         Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a method of creating new alert depending on the situation and a type of alert ([Col. 6, lines 12-14] and [Col. 5, lines 60-67]) of Heinzel into Clayman invention. One would have been motivated to do so in order improve the performance procedure, utilizing a configuration probe with baseline configurations without retrieving data from devices, and displaying the historical chart that provides valuable information of the network operation status. 
Regarding claim 7. 
        Heinzel further teaches wherein the method includes providing the plurality of retrieved notes in the list of retrieved notes, wherein the list is sorted according to an indicated user evaluation of at least one of the retrieved notes (Heinzel, [Col 9, lines 23-28 and lines 58-] and [Col. 8, lines 40-41], “the supply chain management services may use the "query alerts" interface to retrieve alert information from the alert engine. This interface may import a selection of alerts to be retrieved, parameters that specify the extent of the alert information to be extracted and exports a list of alerts with associated data such as notes” and the “supply chain collaboration processes. Alerts posted by applications may be evaluated to determine whether they are relevant for communication” and stored based on “notes and acknowledgement of alert situations can be stored depending on partner and user or user group”).
       Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a method of evaluating alerts to be retrieved based on the 

Regarding claim 8. 
             Clayman teaches a system for persistent alert notes (Clayman, Fig. 1, “an exemplary architecture 10 for a system for monitoring health in a shared living environment is shown. One or more peripheral devices 20a-n may communicate with a local hub 40 via a communications network 30”, [Abstract], ¶ [0021] and [0040], a method of “health monitoring server 60 may log the alert and/or trigger a response based on the received communication, such as transmitting that alert to a response service provider 70 or directly contacting a responder 72” and “updated messages that communicate, for example, news, alerts or the like may also be provided” (these teach how to provide and respond to the method of insistent/persistent alert information)), comprising: a processor (Clayman, ¶ [0019], “processor”); and a memory configured (Clayman, ¶ [0019], “memories”), to store instructions which, when executed by the processor cause the processor (Clayman, ¶ [0019], “separate programs, or distributed across several memories and processors Systems may be implemented in hardware), to: provide an interface (Clayman, Fig. 1, ¶ [0024] and [0063], “provide a user interface for a responder applications 70, and the like. As should be apparent to one of ordinary skill in the art from the disclosure herein, other related services may also be provided by the server 60” (log management server)), to: receive a plurality of notes (Clayman, Fig. 7, ¶ [0071] and [0080], “the server 60 (log management server) may receive alert” about the “assessing response times for alerts, assessment of alert outcomes and the like. The server 60 may also generate reports and/or transmit information or other reminders such as, security warnings, wherein each note comprises resolution information corresponding to a resolved alert instance (Clayman, ¶ [0080] and [0078], “assessing response times for alerts, assessment of alert outcomes and the like. The server 60 (log management server) may also generate reports and/or transmit information or other reminders such as, security warnings, class reminders and the like at step 730”) and so that the resolved alert indicated in “FIG. 7, if the ticket is resolved (step 712), the resolution may be logged (step 714)” (these teach how to warnings, class reminders/a plurality of notes include a resolution information by indicating on the ticket the alert instances have been resolved)), wherein the resolved alert instance is particular to a class of alerts from a log management server (Clayman, Figs. 1, 7 these indicate that how alert message can be received, ¶ [0078], [0021], [0040] and [0072], “returning to FIG. 7, if the ticket is resolved (step 712), the resolution may be logged (step 714)”, “in response, the hub 40 may communicate with a health monitoring server 60 (log management server),... The health monitoring server 60 may log the alert and/or trigger a response based on the received communication, such as transmitting that alert to a response service provider 70 or directly contacting a responder 72”, then the “messages may be standard messages preloaded on the local hub 40, custom messages by the user or transmitted to the local hub 40 by another user…, updated messages that communicate, for example, news, alerts or the like may also be provided by the local hub 40”and so that receiving “an alert from a local hub 40 and/or a peripheral device 20a-n, the consent monitoring server 60 may log the alert at step 706 and contact an appropriate responder at step 708. An appropriate responder may include a person trained to handle the situation indicated by the alert” (these teach that how to respond the particular class of alerts upon receiving the alert message)), and wherein the resolution information includes information relevant to a resolution of the resolved alert instance (Clayman, ¶ [0080] and [0078], “assessing response times for alerts, assessment of alert class reminders and the like at step 730”) and further “returning to FIG. 7, if the ticket is resolved (step 712), the resolution may be logged (step 714). If not, the system may take escalation step 716, such as contacting additional responders, requesting information from the assigned responder and the like, until the alert is resolved. Other steps may also be taken. Escalation steps may be defined according to an escalation policy.” (These teach how the resolution information includes the resolved alert by providing a ticket to indicate that the resolution information is relevant to previously resolved alert instances or the report indicate that the alert further requires different responder to resolve the alert by escalating to other responder/relevant to a resolution of the previous resolved alert instances));
          receive an input causing the plurality of notes to be associated with the class (Clayman, ¶ [0021] and [0080], “peripherals 20a-n may provide input to the hub 40, such as input indicative of an alert, a request for help, or the like. In response, the hub 40 may communicate with a health monitoring server 60” and the “assessing response times for alerts, assessment of alert outcomes and the like. The server 60 may also generate reports and/or transmit information or other reminders such as, security warnings, class reminders and the like at step 730” (these teach how the input provided causing the alert security, warning, class and the like/a plurality of notes associated with one or more alerts/ class of alerts));         
         display the plurality of notes responsive to an occurrence of a subsequent alert instance particular to the class of alerts (Clayman, ¶ [0033] and [0080], “peripheral device 20a-n may include one or more input mechanisms, such as a button, microphone, touch screen or the like. In some embodiments, the peripheral devices 20a-n also may include one or more an output device, such as an indicator light, display unit, speaker or the like” in order to display the “assessing response times for alerts, assessment of alert outcomes and the like. The server 60 may also generate reports and/or  , wherein the log management server is to monitor logs from one or more log sources in a software defined data center (Clayman, Fig.1, ¶ [0021] and [0008], “to FIG. 1, an exemplary architecture 10 for a system for monitoring health in a shared living environment is shown…The health monitoring server 60 (log management server) may log the alert and/or trigger a response based on the received communication” so that “a system for monitoring health information of a user in a shared living environment may include a local hub including a first software module that includes instructions stored on a non-transitory computer readable medium that may receive an alert signal indicative of a request from the user for assistance” (these teach how the health monitoring management server (log management server) monitors one or more sources based on a software model (software defined) in non-transitory storage medium/data center)), and wherein at least one of the logs include event information that causes a triggering, of an alert which is communicated as the subsequent alert instance (Clayman, Fig. 1, ¶ [0021], “the health monitoring server 60 (log management server) may log the alert and/or trigger a response based on the received communication, such as transmitting that alert to a response service provider 70 or directly contacting a responder 72”); and 
         receive a user evaluation of the plurality of notes (Clayman, ¶ [0080], “the information stored on the database 50 by the server 60 may be performed at step 728. Exemplary analysis may include assessing (evaluation) health profiles of user's sleep, study and/or other activities, assessing response times for alerts, assessment of alert outcomes and the like.., and/or transmit information or other reminders such as, security warnings, class reminders and the like at step 730” (this teaches how to receive user assessment (evaluation) of security warnings, class reminders (the plurality of notes)); 
             store the plurality of notes in association with the class of alerts (Clayman, ¶ [0080], “periodic and/or on-demand analysis of the information stored on the database 50 by the server 60 (log management server)…, assessing response times for alerts, assessment of alert outcomes and the like. The server 60 may also generate reports and/or transmit information or other reminders such as, security warnings, class reminders (a plurality of notes) and the like at step 730” (this teaches how to store security warnings, class reminders/a plurality of notes which are related to the alert by the health monitoring server 60/log management server)); and 
            store the evaluation in association with the plurality of notes (Clayman, ¶ [0080], “periodic and/or on-demand analysis of the information stored on the database 50 by the server 60 (log management server)…, assessing (evaluating) response times for alerts, assessment of alert outcomes and the like… other reminders such as, security warnings, class reminders (a plurality of notes) and the like at step 730” (this teaches how to store security warnings, class reminders/a plurality of notes which are related to the alert by the health monitoring server 60/log management server)). Clayman as a whole teaches the alert messaging displaying but does not show in a sequential manner and thus, Clayman does not explicitly teach wherein the interface is configured to display the plurality of notes in a particular order based on the user evaluation of the plurality of notes without user input responsive to the occurrence of the subsequent alert instance.
       However, Heinzel teaches wherein the interface is configured to display the plurality of notes in a particular order based on the user evaluation of the plurality of notes without user input responsive to the occurrence of the subsequent alert instance (Heinzel, Fig. 3 displaying the alert, [Col. 6, lines 28-33 and lines 50-53], “FIG. 3 shows alerts as they are displayed in the example application. The field 3-1 comprises a selection menu for selecting alerts. The field 3-2 allows to select the display of different kinds of alerts, i.e., inventory alerts, release alerts, delivery alerts, and messaging alerts. In the displayed example, the inventory alerts have been selected for display” and “alert parameters may be given by an sequence of alert elements. Each alert element may specify a data type and description and whether it can be used for selection” (these teach how alert can be displayed and in a sequential order)).
       Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an alert engine which offers the possibility to store a history of alert objects for retrospective analysis and to manipulate and retrieve alerts of any alert type ([Col. 6, lines 12-14] and [Col. 5, lines 60-67]) of Heinzel into the server 60 (log management server) which generates reports of reminders such as, security warnings, class reminders (a plurality of notes) and transmit these information to users ([0080]) of Clayman. One would have been motivated to do so in order to properly to provide the collection of alerts from the industrial applications, generation of alert notification message and sending of the message to recipients, are controlled according to an alert notification profile having information relating to group of recipients, transmission time schedule, transmission channel so that the messages can be collected, generated and sent to desired recipients at desired time in flexible and an efficient manner. 

Regarding claim 9. 
        Clayman teaches wherein each of the plurality of notes includes steps for resolving the alert instance (Clayman, ¶ [0078], “if the ticket is resolved (step 712), the resolution may be logged (step 714). If not, the system may take escalation step 716, such as contacting additional responders, requesting information from the assigned responder and the like, until the alert is resolved. Other steps may also be taken. Escalation steps may be defined according to an escalation policy”).

 Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Clayman in view of Heinzel, further in view of Carlson et al. (US. Pub. No. 2010/0275219 A1, hereinafter Carlson).

Regarding claim 13. Clayman in view of Heinzel teaches the system of claim 8.
             Clayman in view of Heinzel does not explicitly teach wherein the evaluation of the plurality of notes is an indication of a utility of the plurality of notes.
             However, Carlson teaches wherein the evaluation of the plurality of notes is an indication of a utility of the plurality of notes (Carlson, ¶ [0024], utility server is provided to store alert information).
              Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include utility server which can store the utility information of the alert ([0024]) of Carson into Clayman in view of Heinzel invention. One would have been motivated to do so in order to the allocation of resources in the storage area network (SAN) is accurately controlled and monitored, by sending the data through the agent from the application server to the utility server.

     Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Clayman in view of Heinzel, further in view of Primm et al. (US. Pub. No. 2004/0201471 A1, hereinafter Primm).

Regarding claim 14. Clayman in view of Heinzel teaches the system of claim 8.
          Clayman further teaches wherein the interface is configured to display the second plurality of notes responsive to the occurrence of the subsequent alert instance particular to the class of alerts (Clayman, ¶ [0033] and [0080], “peripheral device 20a-n may include one or more input mechanisms, such as a button, microphone, touch screen or the like. In some embodiments, the peripheral devices 20a-n also may include one or more an output device, such as an indicator light, display unit, speaker or the like” in order to display the “assessing response times for alerts, assessment of alert outcomes and the like. The server 60 may also generate reports and/or transmit information or other reminders such as, security warnings, class reminders and the like at step 730” (these teach how the input provided  and receive a second evaluation of the second plurality of notes (Clayman, ¶ [0080], “periodic and/or on-demand analysis of the information stored on the database 50 by the server 60 (log management server)…, assessing (evaluating) response times for alerts, assessment of alert outcomes and the like”).
        Clayman in view of Heinzel does not explicitly teach wherein the interface is configured to: receive second plurality of notes corresponding to a second resolved alert instance particular to the class of alerts; receive a second input causing the second plurality of notes to be associated with the class of alerts.
       However, Primm wherein the interface is configured to: receive second plurality of notes corresponding to a second resolved alert instance particular to the class of alerts (Primm, ¶ [0077] and [0102], “alert handler subsystem 110 may process alert actions by invoking the executables defined by the alert action handler definitions 118 associated with the alert action class of the action to be run” and so that “the system may send an error resolved notification (receiving the second plurality of notes) and cease further action”);
         receive a second input causing the second plurality of notes to be associated with the class of alerts (Primm, ¶ [0077] and [0102], “enumerates the captured data objects that are associated with the activation of the alert profile for the given error condition, and retrieves the data from the capture storage manager 116. An example of the configuration of an alert action handler definition is provided in Appendix G” and “the system may send an error resolved notification and cease further action”).    
             
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include sending a resolved error alert notification by associating 

Regarding claim 15. 
         Clayman teaches wherein the interface is configured to display the plurality of notes (Clayman, ¶ [0033] and [0080], “touch screen or the like (displaying the alert notes). In some embodiments, the peripheral devices 20a-n also may include one or more an output device, such as an indicator light, display unit, speaker or the like” in order to display the “assessing response times for alerts, assessment of alert outcomes and the like. The server 60 may also generate reports and/or transmit information or other reminders such as, security warnings, class reminders and the like at step 730” (these teach how the input provided causing the alert security, warning, class and the like/a plurality of notes associated with one or more alerts/ class of alerts to be displayed on one of the peripheral device for example, touch screen, indicator light, display unit or the like))and the second plurality of notes responsive to the occurrence of the subsequent alert instance particular to the class in an order determined based on the evaluation and the second evaluation (Clayman, ¶ [0080], “periodic and/or on-demand analysis of the information stored on the database 50 by the server 60 (log management server)…, assessing (second evaluating) response times for alerts, assessment of alert outcomes and the like”).

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Clayman in view of Lees et al. (US. Pub. No. 2009/0327301 A1, hereinafter Lees). 
Regarding claim 16.
a non-transitory machine-readable medium storing instructions for persistent alert notes executable by a processor to cause a computing system (Clayman, ¶ [0008], “a system for monitoring health information of a user in a shared living environment may include a local hub including a first software module that includes instructions stored on a non-transitory computer readable medium that may receive an alert signal), to: receive a plurality of notes (Clayman, ¶ [0008], “a system for monitoring health information of a user in a shared living environment may include a non-transitory computer readable medium that may receive an alert signal), wherein each note comprises resolution information corresponding to an alert instance (Clayman, ¶ [0080] and [0078], “assessing response times for alerts, assessment of alert outcomes and the like. The server 60 (log management server) may also generate reports and/or transmit information or other reminders such as, security warnings, class reminders and the like at step 730”) and so that the resolved alert indicated in “FIG. 7, if the ticket is resolved (step 712), the resolution may be logged (step 714)” (these teach how to warnings, class reminders/a plurality of notes include a resolution information by indicating on the ticket the alert instances have been resolved)), the alert instance having been resolved (Clayman, Fig. 7 and ¶ [0078], “referring to FIG. 7, if the ticket is resolved (step 712), the resolution may be logged (step 714)”), and wherein the resolution information includes information relevant to a resolution of the resolved alert instance (Clayman, ¶ [0080] and [0078], “assessing response times for alerts, assessment of alert outcomes and the like. The server 60 may also generate reports and/or transmit information or other reminders such as, security warnings, class reminders and the like at step 730”) and further “returning to FIG. 7, if the ticket is resolved (step 712), the resolution may be logged (step 714). If not, the system may take escalation step 716, such as contacting additional responders, requesting information from the assigned responder and the like, until the alert is resolved. Other steps may also be taken. Escalation steps may be defined according to an escalation policy.” (These teach how the resolution information includes the resolved alert by providing a ticket to indicate that the resolution information is relevant to 
          wherein the alert message is received via log management server (Clayman, Figs. 1, 7, ¶ [0021] and [0071], “the health monitoring server 60 (log management server) may log the alert and/or trigger a response based on the received communication” and further the alert can be also received by the health monitoring server (log management server) “the server 60 may receive alert or other information from a local hub 40 or peripheral device 20a-n at step 702”), wherein the log management server is to monitor logs from one or more log sources in a software defined data-center (Clayman, Fig.1, ¶ [0021] and [0008], “to FIG. 1, an exemplary architecture 10 for a system for monitoring health in a shared living environment is shown…The health monitoring server 60 (log management server) may log the alert and/or trigger a response based on the received communication” so that “a system for monitoring health information of a user in a shared living environment may include a local hub including a first software module that includes instructions stored on a non-transitory computer readable medium that may receive an alert signal indicative of a request from the user for assistance” (these teach how the health monitoring management server (log management server) monitors one or more sources based on a software model (software defined) in non-transitory storage medium/data center)), and wherein-at-least-one of the logs include event information that causes a triggering of an alert which is communicated as the alert message (Clayman, Fig. 1, ¶ [0021], “the health monitoring server 60 (log management server) may log the alert and/or trigger a response based on the received communication, such as transmitting that alert to a response service provider 70 or directly contacting a responder 72” (this teaches how the alert information/message can be transmitted based on the triggering of the alert event communication)).
pin, the plurality of notes to a class of alerts to which the resolved alert instance belongs responsive to an input; and provide the pinned plurality of notes, sorted according to a priority level of the pinned plurality of notes, with an alert message that corresponds to an resolved alert instance of the class of alerts.
        However, Lees from the same field of endeavor teaches about the alert priority to pin, the plurality of notes to a class of alerts to which the resolved alert instance belongs responsive to an input (Lees, ¶ [0077] and [0079], “if statement may simply trigger some alert, rather than take an active "then" action, e.g., the alert may or may not be acted upon by another entity” and “within application info sections, is resolved (that is, understood in terms of priority and precedence) in accordance with the scope of the schema type to which it is attached (pin)” the Examiner equates the term associate the alert data entry as a pin per Applicants disclosure in ¶ [0010])), sorted according to a priority level of the pinned plurality of notes, with an alert message that corresponds to an resolved alert instance of the class of alerts (Lees, ¶ [0087] and [0079], “instances of rule language standing in relation are resolved in their processing or applying order (sorted), which is dictated by the inheritance relations of the schema types to which the rule language is attached” and the “appearance of rule language, within application info sections, is resolved (that is, understood in terms of priority and precedence) in accordance with the scope of the schema type to which it is attached”).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a system of applying instances of rule language standing in relation to resolved in their processing order and in terms of their priority precedence ([0087] and [0079]) of Lees into Clayman invention. One would have been motivated to do so since this method enables executing constitutional documents to authoritatively perform management tasks in a distributed configuration network management environment, validating the document without 

Regarding claim 18.
          Clayman teaches wherein the priority level is determined based, at least in part, on whether the correlated plurality of notes includes steps for resolving the unresolved alert instance (Clayman, Fig. 7 and ¶ [0078], “the resolution may be logged (step 714). If not, the system may take escalation step 716, such as contacting additional responders, requesting information from the assigned responder and the like, until the alert is resolved”).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Clayman in view of Lees, further in view of Whibbs, III (US. Pub. No. 2016/0210437 A1, hereinafter Whibbs).

Regarding claim 19. Clayman in view of Lees teaches the medium of claim 18.
         Clayman in view of Lees does not explicitly teach wherein the instructions include instructions to determine that the correlated plurality of notes includes steps for resolving the unresolved alert instance based on an input indicating that the correlated plurality of notes includes steps for resolving the unresolved alert instance.
         However, Whibbs teaches wherein the instructions include instructions to determine that the correlated plurality of notes includes steps for resolving the unresolved alert instance based on an input indicating that the correlated plurality of notes includes steps for resolving the unresolved alert instance (Whibbs, ¶ [0014], selectively outputting one or more completed surveys to a display device based on those surveys completed by a particular user…, filtering of output reports to provide for one or alerts triggered report by user, an alerts received report by user, an all alerts report by facility, an unresolved alerts report by facility, an average alert resolve time report”).          
        Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a system of outputting unresolved alert report in a time period ([0014]]) of Whibbs into Clayman in view of Lees invention. One would have been motivated to do so since this method enables eliminating repetitive steps to save an amount of time, thus increasing efficiency of the overall preparation of dose orders. The method enables performing dynamic alteration of a final container to facilitate efficient dose order preparation techniques and contribute to overall error reduction by automating the final container determination.

Regarding claim 20. Clayman in view of Lees teaches the medium of claim 18.
            Clayman in view of Lees does not explicitly teach wherein the instructions include instructions to determine that the correlated plurality of notes includes steps for resolving the unresolved alert instance without user input based on a text content of the correlated plurality of notes. 
        However, Whibbs teaches wherein the instructions include instructions to determine that the correlated plurality of notes includes steps for resolving the unresolved alert instance without user input based on a text content of the correlated plurality of notes (Whibbs, ¶ [0012] and [0014], “wherein an alert status is identified as an active alert; receiving and documenting details for each resolved alert, wherein the alert status is changed to a resolved alert; and outputting the completed survey to a display device, wherein the output includes the response to each question and details for each active and resolved alert” and “an unresolved alerts report by facility, an average alert resolve time report, a sortable all surveys summary report, a recent logins report, a user login count, a user activity report, an alert summer report” (these teach how to determine the related alert notes with the steps of resolving unresolved alerts)).
.
Response to Arguments
Independent claim 1. 
       Applicant argues that the cited references (Clayman and Heinzel), either alone or in combination, fail to teach or suggest one or more features of independent claim 1.
         More specifically, Applicant argues by comparing the cited Paragraphs [0021], [0071], [0077], [0078], and [0080] of Clayman with the steps of “receiving an alert message via a log management server,…wherein the alert message indicates a current alert instance to be resolved, particular to a class of alerts” and “retrieving a plurality of notes stored in association with the class of alert via the log management server, wherein the plurality of notes includes resolution information corresponding to previous resolved alert instance particular to the class of alerts” and “wherein the resolution information relevant to a resolution of the previous resolved alert instance” of claim 1 (Remarks, Page 7), and Applicant further concluded that neither the cited section nor the entire document of Clayman discloses or even suggest the above indicated two steps (i.e., the steps of “receiving receiving an alert message via a log management server…;” and ““retrieving a plurality of notes stored in association with the class of alert via the log management server,…”) (Remarks, Pages. 9-12).

           For example, the prior art of record Clayman is an analogous art that provides a server to receive or send an alert and triggering events based on a log communication as disclosed at least in Para. [0008] and [0021], “a server computer receiving the alert signal, a request signal indicative of the request for assistance. The server computer may include a second software module that includes instructions stored on a non-transitory storage medium” and further teaches “a health monitoring server 60 (also referred to herein as a consent monitoring server or server) over a second communications network 35. The health monitoring server 60 may log the alert and/or trigger a response based on the received communication, such as transmitting that alert to a response service provider 70 or directly contacting a responder 72.” These processes functionally are similar to the process of “receiving an alert message via a log management server, wherein the log management server is to monitor logs from one or more log sources in a software defined data center…” of section 1.
         Similarly, the prior art of record Clayman implicitly or explicitly teaches the limitations in question by providing a system of assessing response times for alerts, assessment of alert outcomes and the like based on log process in order to resolving the issue based on the received alert message and with the other steps for example, by escalating the steps until the alert is resolved as disclosed at least Para. [0021], [0078], and [0080]. These steps and process are similar to the Applicant’s “resolution information includes information relevant to a resolution of the previous resolved alert instance.”   
          However, the Examiner has never relied on the prior art of record Clayman to teach the limitations of  “retrieving, in response to receiving the alert message”, “providing the plurality of retrieved notes, in a list of retrieved notes, via a user interface of the log management server”, and “wherein the list is sorted by a respective quantity of views” instead, the Examiner relied on the prior art of record Heinzel 

Independent claim 8. 
               Applicant argues that nowhere in Clayman mentioned displaying “the plurality of notes responsive to an occurrence of a subsequent alert instance particular to the class of alerts”. The Applicant also argues that Clayman in view of Heinzel does not teach or suggest “receive a plurality of notes , wherein each note comprises resolution information corresponding to a resolved alert instance, wherein the resolved alert instance is particular to a class of alerts from a log management server, and wherein the resolution information includes information relevant to a resolution of the resolved alert instance;” and “wherein the log management server is to monitor logs from one or more log sources in a software defined data center, and wherein at least one of the logs include event information that causes a triggering of an alert which is communicated as the subsequent alert instance;”. Therefore, Clayman and Heinzel, independently or in combination, do not teach or suggest each and every elements of Applicant’s independent claim 8 (Remarks, Pages 13-15).
      In response to the above Applicant’s arguments, the Examiner respectfully disagrees. The Examiner believes that the displaying device, touch screen or displaying unit can be used to display received information from other devices or server and thus, Clayman explicitly teaches by providing a plurality of display mechanisms which may be provided to display various information including alert events which are received from other devices or log servers at least, in Fig. 5 and Paragraphs [0042], [0033] and [0039]. Therefore, person having ordinary skill in the art would reasonably understand what display unit (such as an LED, LCD, OLED, indicator lights and the like), and touch screen means. Clayman also teaches the monitoring server 60 may logs the alert and trigger the response based on the received alert 

Independent claim 16. 
   Applicant also presented a similar argument for independent claim 16 except for the limitation of “provide the pinned plurality of notes, stored according to a priority level of the pinned plurality of notes, with an alert message that corresponds to an unresolved alert instance of the class of alerts” (Remarks, Pages 16-17).
         In response to the above Applicant’s arguments with respect to independent claim 16, the above all responses to arguments of independent claim 8 apply. However, the Examiner relied on a prior art of record Lee to teach the limitation of “provide the pinned plurality of notes, stored according to a priority level of the pinned plurality of notes,…” As, can be seen above in actual 35. U.S.C 103 rejection. 
         Furthermore, any remaining arguments are addressed by the response above.
Citation of pertinent prior art of record.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Ginter et al. (US. Pub. No. 2009/0271504 A1) which discloses “an alert is raised by sending a notification to one of the notification devices. Such an alert may indicate failure of an agent and/or machine and/or tampering with the watch system and/or with agents.”
Osborne et al. (US. Pub. No. 2007/0186169 A1) which discloses “upon a fault message being received for a particular network element, the gateway process may generate an alert to a network administrator to-notify the network administrator of such fault condition.”
Cheng et al. (US. Pub. No. 2006/0075025 A1) which discloses “the Central Databases 112, 114 and 116 contain status information, alerts and message keys, which originate from the Agents 132, 134, 136, 138 and 140 and the Gatekeeper 102. In an embodiment 112, 114 and 116, the Central Databases 112, 114 and 116 comprise status information, alerts and message keys pertaining to specific tasks. In another embodiment, each of the Central Database 112, 114 and 116 comprise differ classes of information.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455  

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455